     Case 2:18-cv-00795-RGK-RAO Document 66 Filed 05/15/20 Page 1 of 1 Page ID #:329



1
2
3
4
5
6
7
8
9                        UNITED STATES DISTRICT COURT
10                      CENTRAL DISTRICT OF CALIFORNIA
11
12
       DARNELL BLACK, SR.,                 Case No. CV 18-00795-RGK (RAO)
13
                        Plaintiff,
14
                   v.                      JUDGMENT
15
16     WALKER,

17                      Defendant.

18
19          Pursuant to the Court’s Order Accepting Report and Recommendation of
20    United States Magistrate Judge,
21          IT IS ORDERED AND ADJUDGED that this action is dismissed with
22    prejudice.
23
24
25    DATE: May 15, 2020                ___________________________________
                                        R. GARY KLAUSNER
26
                                        UNITED STATES DISTRICT JUDGE
27
28
